NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                           FILED
                            FOR THE NINTH CIRCUIT                              NOV 02 2011

                                                                          MOLLY C. DWYER, CLERK
HENRY HENDARSIN GUNAWAN,                        No. 05-77432               U.S. COURT OF APPEALS



              Petitioner,                       Agency No. A095-575-492

  v.
                                                MEMORANDUM*
ERIC H. HOLDER JR., United States
Attorney General,

              Respondent.




                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 28, 2011**
                              San Francisco, California

Before: GRABER and IKUTA, Circuit Judges, and KAPLAN,*** Senior District
        Judge.




        *
         This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
          The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
          The Honorable Lewis A. Kaplan, Senior United States District Judge for
the Southern District of New York, sitting by designation.
      Henry Hendarsin Gunawan, a native and citizen of Indonesia, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s denial of his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”).

      We have jurisdiction to review this petition under 8 U.S.C. § 1252. We review

the agency’s factual findings for substantial evidence and its legal determinations de

novo. See, e.g., Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We deny

Gunawan’s petition for review.

      Substantial evidence supports the agency’s finding that Gunawan’s past

experiences in Indonesia, taken cumulatively, do not rise to the level of persecution.

See id. at 1060 (holding that, although Wakkary had been beaten and robbed on two

occasions and accosted by a hostile mob, the evidence did not compel a conclusion

of past persecution); see also Halim v. Holder, 590 F.3d 971, 975-76 (9th Cir. 2009)

(noting that incidents which included being forced to strip naked by students and

being beaten by a mob of anti-Chinese rioters, along with other examples of

mistreatment, did not compel a finding of past persecution).

      Substantial evidence supports the agency’s determination that Gunawan failed

to demonstrate a well-founded fear of persecution also. See, e.g., Lolong v. Gonzales,

484 F.3d 1173, 1179 (9th Cir. 2007) (en banc) (holding that “general, undifferentiated


                                          2
claim . . . does not render an alien eligible for asylum”). Although the record shows

that Gunawan is a member of a disfavored group, it does not compel the conclusion

that he established a well-founded fear of persecution. Cf. Sael v. Ashcroft, 386 F.3d

922, 927 (9th Cir. 2004).

      Further, as Gunawan failed to show the well-founded fear of persecution

required for asylum, he necessarily failed to show the clear probability of persecution

required for withholding of removal. See, e.g., Zehatye v. Gonzales, 453 F.3d 1182,

1190 (9th Cir. 2006); Mansour v. Ashcroft, 390 F.3d 667, 673 (9th Cir. 2004).

      As Gunawan did not raise any arguments regarding the agency’s denial of CAT

relief, those claims are deemed abandoned. See Martinez-Serrano v. INS, 94 F.3d

1256, 1259-60 (9th Cir. 1996).

      Finally, because Gunawan did not seek review of the BIA’s March 2, 2006,

denial of his motion for reconsideration, this court lacks jurisdiction to review it. See

8 U.S.C. § 1252(b)(1); Andia v. Ashcroft, 359 F.3d 1181, 1183 n.3 (9th Cir. 2004) (per

curiam) (noting that the BIA’s denial of a motion to reconsider is a separate action that

must be appealed separately for this court to have jurisdiction).

      Petition for review DENIED in part and DISMISSED in part.




                                           3